                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


STEPHEN PARODA                                   ) CASE NO.
5353 River Styx Road                             )
                                                 ) JUDGE
Medina, Ohio 44256                               )
                                                 )
            Plaintiff,                           )
                                                 )
                                                 ) COMPLAINT
vs.                                              )
                                                 )
VAN-AM TOOL & ENGINEERING, LLC                   )
c/o VCORP Services. LLC                          )
                                                 )
1013 Centre Road, Suite 403-B                    )
Wilmington, Delaware 19805                       )
                                                 )
             Defendant.                          )
                                                 )

       For his Complaint against Defendant, Van-Am Tool & Engineering, LLC (“Van-Am”),

Plaintiff, Stephen Paroda, alleges as follows:

                                 JURISDICTION AND VENUE

       1.      The Court has federal question subject matter jurisdiction pursuant to 28

U.S.C.§1331, which gives district courts original jurisdiction over civil actions arising under the

Constitution, laws or treaties of the United States (“U.S.”).

       2.      The claims asserted herein are brought under the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”), and the Pension

Protection Act of 2006 ("PPA").

       3.      Van-Am is a U.S. company headquartered in the U.S., such that this Court has

personal jurisdiction over Van-Am pursuant to the “national contacts test.”

                                                 1

            Case 5:20-cv-06017-RK Document 1 Filed 11/15/19 Page 1 of 10
       4.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and 1391(c)

because Van-Am is subject to personal jurisdiction in this judicial district and, thus, qualifies as a

resident under 28 U.S.C. §1391(c) (2).

                                          THE PARTIES

       5.      Mr. Paroda is an individual who resides and is domiciled in this judicial district in

the County of Medina, City of Medina, Ohio.

       6.      Van-Am is a Delaware limited liability company with a principal place of

business located in the City of St. Joseph, State of Missouri.

       7.      Van-Am conducts business throughout the U.S.

                     BACKGROUND AND FACTUAL ALLEGATIONS

       8.      On or about May 13, 2016, Van-Am provided a written offer of employment to

Mr. Paroda to become Van-Am’s new CEO (the “Employment Offer”).

       9.      On or about May 24, 2016, Mr. Paroda accepted the Employment Offer and

became the CEO of Van-AM.

       10.     In neither the Employment Offer nor any other document provided to Mr. Paroda,

did Van-Am advise Mr. Paroda of Van-AM’s 401k plan or the terms for his eligibility to

participate in such plan.

       11.     Mr. Paroda was employed by Van-Am until November 16, 2017.

       12.     At all times relevant to the claims herein, Van-Am had a 401K plan known as the

“Van Am Tool & Engineering, LLC 401(k) Profit Sharing Plan & Trust” (the “Plan”) through

Voya Financial, which was sold to Van-Am by Compensation Benefit Planning, having its office

at 740 NW Blue Pkwy., Suite 201, Lees Summit, MO 64086.




                                                  2

            Case 5:20-cv-06017-RK Document 1 Filed 11/15/19 Page 2 of 10
       13.     The Plan is an “employee pension benefit plan” within the meaning of 29 U.S.C.

§ 1002(2) (A) and a “defined contribution plan” within the meaning of 29 U.S.C. § 1002(34) that

was sponsored by Van-Am and administered by Van-Am.

       14.     The Plan is a qualified plan under 26 U.S.C. § 401, and is commonly referred to

as a “401(k) plan.”

       15.     Van-Am was an “administrator” as defined in 29 U.S.C. § 1002(16) (A).

       16.     The purpose of the Plan was to assist Van-Am’s employees in saving for

retirement and lowering the employee participants’ taxable income.

       17.     Under the Plan, participants could direct a portion of their earnings to their

account in the Plan and receive matching contributions from Van-Am as their employer.

Participant contributions were to be held in trust and invested based on the investment options

made available under the Plan, including the option of participant directed investments.

       18.     The Plan included elective deferrals, including Roth elective deferrals, employer

matching contributions, employer profit sharing contributions and rollover contributions.

       19.     The Plan included no exclusions for “highly compensated employees.”

       20.     Upon information and belief, the Plan provided that Van-Am would match 100%

up to the first three 3% contributed by a Plan participant and 50% up to the 4th and 5th percent

contributed by a Plan participant.

       21.     The Plan allowed elective deferrals up to the maximum amount allowed by law.

       22.     Also under the Plan, all participants share in allocations regardless of service

completed during the Plan year or employment status on the last day of the Plan year.

       23.     Upon information and belief, all Van-Am employees were eligible to participate

in the Plan during the period of Mr. Paroda’s employment if they: (1) were at least eighteen (18)



                                                3

          Case 5:20-cv-06017-RK Document 1 Filed 11/15/19 Page 3 of 10
years of age; and (2) had worked thirty (30) consecutive days of employment from their

employment commencement date or, if they did not satisfy this condition, met a one (1) year of

service requirement.

       24.     Mr. Paroda met the eligibility requirements for participation in the Plan

       25.     Under the Plan, an eligible employee who satisfied the eligibility requirements

became a participant in the Plan (“Participant”) for all contribution types as of the first day of the

Plan Year quarter coinciding with or next following the date the eligibility requirements were

met.

       26.     Mr. Paroda never opted out of the Plan.

       27.     Under the Plan, distributions from the Plan are to be made “as soon as

administratively feasible following severance of employment.”

       28.     In 2016, Van-Am made at least twenty-two (22) late deposits of employee

contributions into the Plan.

       29.     Upon information and belief, Van-Am had a pattern and practice of making late

deposits of employee contributions to the Plan from the time it acquired the company in or

around 2012-2013.

       30.     Further upon information and belief, the magnitude of the late deposits was even

greater for the years prior to 2016.

       31.     Despite Van-Am’s CFO, Todd Lawrence, having knowledge of the late deposits

issue since at least 2015, Van-Am took no action to correct the issue and file an IRS Form 550

until September or October, 2017, which was for the 2016 Plan year only.




                                                  4

          Case 5:20-cv-06017-RK Document 1 Filed 11/15/19 Page 4 of 10
          32.   Upon information and belief, Van-Am’s former HR Director, Marianne Hughes,

asked Mr. Paroda and other Plan participants to sign and back date an opt-out form when Van-

Am was trying to self-correct the late deposit issue for 2016.

          33.   Upon information and belief, Ms. Hughes offered no consideration to Plan

participants in exchange for their signing and back dating opt-out forms.

                                          COUNT ONE

                (Violation of ERISA Disclosure and Notification Requirements)

          34.   Mr. Paroda restates the allegations in paragraphs 1 through 33 as if fully rewritten

herein.

          35.   Under 29 CFR § 2520.104b-1(a), Van-Am was required to “disclose certain

material, including reports, statements, notices, and other documents, to participants,

beneficiaries and other specified individuals.”

          36.   In fulfilling this disclosure requirement, Van-Am, as the administrator of the Plan,

must furnish all such required material using “measures reasonably calculated to ensure actual

receipt of the material by plan participants, beneficiaries and other specified individuals. Material

which is required to be furnished to all participants covered under the plan and beneficiaries

receiving benefits under the plan (other than beneficiaries under a welfare plan) must be sent by

a method or methods of delivery likely to result in full distribution.” 29 CFR § 2520.104b-1(b).

          37.   In addition, any use of electronic media to fulfill the disclosure requirement must

include “appropriate and necessary measures reasonably calculated to ensure that the system for

furnishing documents” results in “actual receipt of transmitted information (e.g., using return-

receipt or notice of undelivered electronic mail features, conducting periodic reviews or surveys

to confirm receipt of the transmitted information).” 29 CFR § 2520.104b-1(c)(1)(i).



                                                  5

            Case 5:20-cv-06017-RK Document 1 Filed 11/15/19 Page 5 of 10
       38.     All Plan participants must automatically be provided with a summary plan

description (“SPD”) by Van-Am within ninety (90) days of become eligible under the Plan

pursuant to 29 CFR § 2520.104b-2.

       39.     ERISA§ 101(f) and 29 CFR § 2520.101-5 require that Van-Am automatically

provide to all Plan participants, including Mr. Paroda, an Annual Funding Notice, which

provides basic information about the status and financial condition of the Plan.

       40.     ERISA also requires that Van-Am automatically provide periodic pension benefit

statements to all Plan participants, including Mr. Paroda, at least quarterly or, alternatively Van-

Am may provide notice of the availability of the pension benefit statement and the ways to

obtain such statement. See ERISA § 105.

       41.     Upon Mr. Paroda’s termination of employment on November 16, 2017, Van-Am

was required to provide to Mr. Paroda a Statement of Accrued and Nonforfeitable Benefits. See

ERISA § 209.

       42.     Van-Am was required to provide to all Plan participants, including Mr. Paroda,

Participant Plan and Investment Fee Disclosures, including, general information about the Plan

and potential administrative and individual costs, as well as a “comparative chart” of key

information about plan investment options, at least once in any fourteen (14) month period, and

at least on a quarterly basis, a statement of the dollar amount of administrative and individual

fees that were charged to their accounts. See 29 CFR § 2550.404a-5.

       43.     Van-Am was further required to provide to all Plan participants, including Mr.

Paroda, an Automatic Enrollment Notice, which discloses the automatic enrollment feature to

participants, including each participant’s right to make their own deferral election.




                                                 6

          Case 5:20-cv-06017-RK Document 1 Filed 11/15/19 Page 6 of 10
          44.     Van-Am was also required to provide to all Plan participants, including Mr.

Paroda, a Summary Annual Report (SAR”), which provides a Narrative summary of the Form

5500. See 29 CFR § 2520.104b-10(d).

          45.     Van-Am breached its ERISA disclosure and notification requirements by

providing none of the notices and documents required to be provided to Mr. Paroda.

          46.     In fact, Van-Am did not even disclosure the existence of the Plan to Mr. Paroda

when he was hired as Van-Am’s CEO and provided no Plan documents to Mr. Paroda, either in

hard copy or electronically, until after Mr. Paroda’s employment was terminated and Mr. Paroda

filed employment arbitration claims against Van-Am.

          47.     As a direct and proximate result of Van-Am’s breach of its disclosure and

notification requirements under ERISA, Mr. Paroda has suffered damages, including lost

investment and deferral opportunities, lost benefits, contributions and profit-sharing under the

Plan in amounts to be determined at trial.

                                            COUNT TWO

                                     (Breach of Fiduciary Duties)

          48.     Mr. Paroda restates the allegations in paragraphs 1 through 47 as if fully rewritten

herein.

          49.     ERISA imposes strict fiduciary duties of loyalty and prudence upon Van-Am as

fiduciary of the Plan. 29 U.S.C. § 1104(a)(1) states, in relevant part, as follows:

                [A] fiduciary shall discharge his duties with respect to a plan solely in
                the interest of the participants and beneficiaries and—

                (A) For the exclusive purpose of (i) Providing benefits to participants
                and their beneficiaries; and(ii) Defraying reasonable expenses of
                administering the plan;




                                                   7

            Case 5:20-cv-06017-RK Document 1 Filed 11/15/19 Page 7 of 10
              (B) With the care, skill, prudence, and diligence under the circumstances
              then prevailing that a prudent man acting in a like capacity and familiar
              with such matters would use in the conduct of an enterprise of like
              character and with like aims.


       50.      “The fiduciary obligations of the [plan’s fiduciaries] to the participants and

beneficiaries of an ERISA plan are those of trustees of an express trust—the highest known to

the law.”     LaScala v. Scrufari, 479 F.3d 213, 219 (2nd. Cir. 2007), quoting,        Donovan v.

Bierwirth, 680 F.2d 263, 272 n.8 (2nd. Cir. 1982).

       51.      Fiduciaries must act “solely in the interest of the participants and beneficiaries.”

29 U.S.C. § 1104(a)(1). They must also act with the “care, skill, prudence, and diligence” that

would be expected in managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B).

       52.      Van-Am was a fiduciary of the Plan under 29 U.S.C. §§ 1002(21) and/or

1102(a)(1).

       53.      29 U.S.C. § 1104 imposed fiduciary duties of prudence and loyalty upon Van-Am

in its administration of the Plan.

       54.      The scope of the fiduciary duties and responsibilities of Van-Am included acting

with the care, skill, diligence, and prudence required by ERISA.

       55.      Van-Am failed to furnish all required notices, documents and reports to Mr.

Paroda under ERISA, subjecting Van-Am to per diem statutory penalties for each day it failed to

provide the required notices, documents and reports

       56.      By failing to provide the notices, documents and reports required by ERISA and

by its pattern and practice of making late deposits to the Plan, Van-Am failed to discharge its

duties with respect to the Plan with the care, skill, prudence, and diligence under the

circumstances then prevailing that a prudent person acting in a like capacity and familiar with



                                                 8

            Case 5:20-cv-06017-RK Document 1 Filed 11/15/19 Page 8 of 10
such matters would have used in the conduct of an enterprise of like character and with like aims,

thereby breaching its duties under 29 U.S.C. § 1104(a)(1)(B).

       57.     Van-Am is liable under 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), to

make good to the Plan, and Mr. Paroda individually, the losses resulting from the

aforementioned breaches.

       58.     Mr. Paroda incurred losses in an amount to be proven at trial as a direct and

proximate result of Van-Am’s breaches of fiduciary duties described herein.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Stephen Paroda, requests judgment against Defendant, Van-Am

Tool & Engineering, LLC, as follows:

       A.      As to Count One, for statutory per diem damages and compensatory damages in

an amount to be established at trial, which is sufficient to fully compensate Mr. Paroda for his

lost investment and deferral opportunities, lost benefits, contributions and profit-sharing under

the Plan;

       B.      As to Count Two, for compensatory damages in an amount to be established at

trial, which is sufficient to fully compensate Mr. Paroda for his lost investment and deferral

opportunities, lost benefits, contributions and profit sharing under the Plan, as well as the

diminution of value of the Plain resulting from Van-Am’s breach of its fiduciary duties.

       C.      As to all counts, Mr. Paroda’s reasonable attorney’s fees and court costs;

       D.      As to all counts, punitive damages to the extent permitted by applicable law in an

amount to be determined at trial sufficient to punish and deter Van-Am’s unlawful conduct in the

future; and




                                                9

            Case 5:20-cv-06017-RK Document 1 Filed 11/15/19 Page 9 of 10
        E.       As to all counts, such other legal and/or equitable relief to which Mr. Paroda may

be entitled.



November 15, 2019

                                              Respectfully submitted,


                                              GRUBB & ASSOCIATES, LPA


                                              /s/ Mark E. Owens
                                              Natalie F. Grubb (0062596)
                                              Mark E. Owens (0068335)
                                              437 W. Lafayette Road, Suite 260-A
                                              Medina, Ohio 44256
                                              Ph: (330) 725-7252
                                              Fax: (330) 723-1095
                                              E-Mail: officemgr@grubbandassoc.com
                                              Attorneys for Plaintiff, Stephen Paroda




                                                 10

             Case 5:20-cv-06017-RK Document 1 Filed 11/15/19 Page 10 of 10
